Exhibit 10.1
FIFTH AMENDMENT
TO
CREDIT AGREEMENT
          THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (the “Agreement”) is being
executed and delivered as of December [10], 2008 by and among CBIZ, Inc., a
Delaware corporation (the “Company”), the “Guarantors” as defined in the Credit
Agreement, the several financial institutions from time to time party to the
Credit Agreement referred to and defined below (collectively, the “Lenders”),
and Bank of America, N.A. (“Bank of America”), as administrative agent for the
Lenders (in such capacity, the “Agent”). Undefined capitalized terms used herein
shall have the meanings ascribed to such terms in such Credit Agreement as
defined below, and section references used herein, shall, unless otherwise
specified, refer to sections of such Credit Agreement as defined below.
WITNESSETH:
          WHEREAS, the Company, the Lenders and the Agent have entered into that
certain Credit Agreement dated as of February 13, 2006 (as heretofore amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), pursuant
to which, among other things, the Lenders have agreed to provide, subject to the
terms and conditions contained therein, certain loans and other financial
accommodations to or for the benefit of the Company;
          WHEREAS, in connection with the Credit Agreement, the Guarantors have
each executed and delivered in favor of the Agent and the Lenders a certain
Guaranty pursuant to which the Guarantors have guaranteed the Company’s
obligations under the Credit Agreement;
          WHEREAS, the Company desires to increase the Revolving Loan Commitment
(as defined in the Credit Agreement) and has requested that the Lenders agree,
and subject to the terms and conditions set forth herein, the Lenders have
agreed, to such increase and to amend the Credit Agreement in certain other
respects as hereinafter set forth.
          NOW, THEREFORE, in consideration of the foregoing premises, the terms
and conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company, the Guarantors, the
Majority Lenders and the Agent, such parties hereby agree as follows:
          1. Amendment. Subject to the satisfaction of the conditions set forth
in Paragraph 4 of this Agreement, the Credit Agreement is hereby amended as
follows (unless otherwise specified, section references used in this section
shall refer to such sections of the Credit Agreement):
          (a) Section 1.01 is amended by adding each of the following defined
terms in appropriate alphabetical order:

 



--------------------------------------------------------------------------------



 



     “Adequate Security” means Cash Collateral or a Lien provided by the
Company, a Defaulting Lender or an Impacted Lender to the Issuing Bank or the
Swing Line Bank with respect to the Pro Rata Share of the applicable Swing Line
Loan or Letter of Credit, as applicable, of such Defaulted Lender or Impacted
Lender, which the Issuing Bank or the Swing Line Bank, as applicable, deems
sufficient in its sole discretion.
     “Commitment Increase Notice” has the meaning set forth in Section 2.01(c).
     “Effective Commitment Amount” has the meaning set forth in Section 2.01(c).
     “Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Company in accordance with Section 4.05(a) shall remain
in force and effect.
     “Fifth Amendment” means that certain Fifth Amendment to this Agreement,
dated as of December [10], 2008.
     “Impacted Lender” means a Lender either (a) as to which the Issuing Bank or
the Swing Line Bank, as applicable, has a good faith belief that such Lender has
defaulted in fulfilling its obligations under one or more other syndicated
credit facilities or (b) which is controlled by an entity which has been deemed
insolvent or become subject to a bankruptcy or other similar proceeding. For the
purposes of this definition, a Person shall be deemed to control another Person
if the controlling Person possesses, directly or indirectly, the power to direct
or cause the direction of the management and policies of the other Person,
whether through the ownership of voting securities, membership interests, by
contract, or otherwise.
     “Lender Increase Notice” has the meaning set forth in Section 2.01(c).
     “Market Disruption Spread” means zero unless a notice delivered pursuant to
Section 4.05(b) is in effect, in which case, such spread shall be a rate per
annum equal to 1.00%.
     “Non-Ratable Loan(s)” has the meaning set forth in Section 2.06.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
     “Proposed New Lender” has the meaning set forth in Section 2.01(c).
          (b) The definition of the term “Applicable Margin” appearing in
Section 1.01 is amended by deleting the table set forth therein and replacing it
with the following table:

                                  Revolving Loans/ Letters of Credit   Fees
Total Leverage   Base   Eurodollar   Letter of   Commitment Ratio   Rate   Rate
  Credit Fees   Fee > 4.00:1.00     2.000 %     3.000 %     3.000 %     0.500 %
> 3.00:1.00, but < 4.00:1.00     1.750 %     2.750 %     2.750 %     0.500 %

2



--------------------------------------------------------------------------------



 



                                  Revolving Loans/ Letters of Credit   Fees
Total Leverage   Base   Eurodollar   Letter of   Commitment Ratio   Rate   Rate
  Credit Fees   Fee > 2.00:1.00, but < 3.00:1.00     1.500 %     2.500 %    
2.500 %     0.500 % > 1.00:1.00, but < 2.00:1.00     1.250 %     2.250 %    
2.250 %     0.450 % < 1.00:1.00     1.000 %     2.000 %     2.000 %     0.400 %

          (c) The proviso in the definition of the term “Applicable Margin”
appearing in Section 1.01 is amended by re-numbering clause (ii) as clause
(iii) and by inserting the following in the place of the word “and” appearing
immediately after clause (i) thereof:
     “ (ii) for the period from the date on which the Fifth Amendment shall have
become effective to and including the date of the delivery of the Compliance
Certificate for the fiscal year ending December 31, 2008, the Applicable Margin
shall be determined as if the Total Leverage Ratio for such period were greater
than or equal to 2.00:1.00 but less than 3.00:1.00, and”
          (d) The definition of the term “Base Rate” appearing in Section 1.01
is amended and restated in its entirety as follows:
     “Base Rate” means, for any day, the sum of (a) the highest of (i) the rate
of interest in effect for such days as publicly announced from time to time by
Bank of America as its “prime rate”, (ii) the latest Federal Funds Rate for such
day plus 0.50% per annum and (iii) except during the Eurodollar Unavailability
Period, the sum of (X) the Eurodollar Rate in effect for such day for a
one-month Interest Period commencing on such day plus (Y) 1.00% per annum plus
(b) the Market Disruption Spread, if any. The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in the prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
          (e) The definition of the term “Cash Collateralize” appearing in
Section 1.01 is amended and restated in its entirety as follows:
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Agent, for the benefit of the Agent, the Lenders and the Swingline Bank or the
Issuing Bank, as applicable, as collateral for the L/C Obligations or with
respect a Defaulting Lender or Impacted Lender, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the Agent and
the Swingline Bank or the Issuing Bank, as applicable (which documents are
hereby consented to by the Lenders) and “Cash Collateral” means cash or deposit
account balances so pledged and deposited.
          (f) The definition of the term “Convertible Debt” appearing in
Section 1.01 is amended and restated in its entirety as follows:

3



--------------------------------------------------------------------------------



 



     “Convertible Debt” means Indebtedness in an aggregate principal amount of
up to $100,000,000 issued pursuant to the Indenture or any agreement or
instrument governing a refinancing or a replacement thereof; provided that such
refinancing or replacement agreement or instrument shall include subordination
provisions substantially similar to those of the Indenture, shall not have a
maturity date or any mandatory redemptions or similar obligations scheduled to
occur prior to the Revolving Termination Date and shall contain covenants and
defaults that are no more onerous to the Company than those set forth in the
Indenture as determined by the Agent in its sole discretion.
          (g) The definition of the term “Eurodollar Rate” appearing in
Section 1.01 is amended and restated in its entirety as follows:
          “Eurodollar Rate” means:
(I) For any Interest Period with respect to a Eurodollar Rate Loan, the sum of
(i) the rate per annum equal to (A) the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (B) if such rate is not available at such time for any reason from
such sources, the rate per annum determined by the Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the
commencement of such Interest Period plus (ii) the Market Disruption Spread, if
any, as of the time of determination.
(II) For any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to (i) the closing quotation of BBA LIBOR for the next
preceding London Business Day for Dollar deposits being delivered in the London
interbank market for a term of one month commencing such day or (ii) if such
published rate is not available at such time for any reason, the rate determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made, continued or converted by Bank of
America and with a term equal to one month would be offered by Bank of America’s
London Branch to major banks in the London interbank Eurodollar market at their
request at the date of determination.
          (h) The definition of the term “Federal Funds Rate” appearing in
Section 1.01 is amended and restated in its entirety as follows:
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such

4



--------------------------------------------------------------------------------



 



day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.
          (i) The definition of the term “Indenture” appearing in Section 1.01
is amended and restated in its entirety as follows:
     “Indenture” means that certain Indenture, dated as of May 30, 2006,
executed and delivered by the Company pursuant to which the Company issued
puttable cash pay convertible debt in an original principal amount of
$100,000,000.
          (j) The defined term “Swing Line Loan Commitment” is replaced with the
term “Swing Line Loan Maximum Amount” (but the definition of such term in
Section 1.01 remains unchanged) and all references to “Swing Line Loan
Commitment” are deleted and replaced with the term “Swing Line Loan Maximum
Amount”.
          (k) The definition of the term “Swing Line Termination Date” appearing
in Section 1.01 is amended and restated in its entirety as follows:
          “Swing Line Termination Date” means the earlier to occur of:
          (a) November 16, 2012; and
          (b) the Revolving Termination Date.
          (l) Section 2.01(a) is amended by deleting the reference to
“Section 10.08” in the first sentence thereof and replacing it with a reference
to “Section 11.08”.
          (m) Section 2.01(b) is amended by inserting the following sentence at
the end thereof:
     “Notwithstanding any provision contained herein to the contrary, the
agreement of the Swing Line Bank to make Swing Line Loans hereunder is solely on
a discretionary (which may include the requirement by the Swing Line Bank that
it receive Adequate Security) and uncommitted basis and the Swing Line Bank may
terminate or suspend the making of Swing Line Loans at any time in its sole
discretion upon notice thereof to the Company, which notice may be given by the
Swing Line Bank before or after the request by the Company of a Swing Line Loan
hereunder.”
          (n) Section 2.01 is amended by inserting the following immediately
after clause (b) thereof as new clause (c):
          “(c) Increase of Revolving Loan Commitment. (i) Provided that no Event
of Default has occurred and is then continuing, the Company may at any time
request (in consultation with the Agent) that the aggregate Revolving Loan
Commitment be increased in a

5



--------------------------------------------------------------------------------



 



minimum amount equal to, and in minimum increments of, $1,000,000, provided
that, (A) the aggregate Revolving Loan Commitment shall at no time exceed
$250,000,000, (B) the Company shall not previously have reduced the aggregate
Revolving Loan Commitment and (C) the Company may make a maximum of three
(3) such requests. Such request shall be made in a written notice given to the
Agent and the Lenders by the Company not less than twenty (20) Business Days
prior to the proposed effective date of such increase, which notice (a
“Commitment Increase Notice”) shall specify the amount of the proposed increase
in the aggregate Revolving Loan Commitment and the proposed effective date of
such increase. In the event of such a Commitment Increase Notice, each of the
Lenders shall be given the opportunity to participate in the requested increase.
No Lender shall have any obligation to increase its Commitment pursuant to a
Commitment Increase Notice. On or prior to the date that is fifteen
(15) Business Days (or such other period of time specified by the Company, in
consultation with the Agent, in the Commitment Increase Notice, which shall in
no event be less than ten (10) Business Days) after receipt of the Commitment
Increase Notice, each Lender shall submit to the Agent a notice indicating the
maximum amount by which it is willing to increase its Commitment in connection
with such Commitment Increase Notice (any such notice to the Agent being herein
a “Lender Increase Notice”). Any Lender which does not submit a Lender Increase
Notice to the Agent prior to the expiration of such fifteen (15) Business Day
period shall be deemed to have denied any increase in its Commitment. In the
event that the increases of Commitments set forth in the Lender Increase Notices
exceed the amount requested by the Company in the Commitment Increase Notice,
the Agent and the Arranger shall have the right, in consultation with the
Company, to allocate the amount of increases necessary to meet the Company’s
Commitment Increase Notice. In the event that the Revolving Loan Commitment
increases agreed to in the Lender Increase Notices are in the aggregate less
than the amount requested by the Company, not later than three (3) Business Days
prior to the proposed effective date the Company may notify the Agent of any
financial institution that shall have agreed to become a “Lender” party hereto
(a “Proposed New Lender”) in connection with the Commitment Increase Notice. Any
Proposed New Lender shall be subject to the consent of the Agent (which consent
shall not be unreasonably withheld). If the Company shall not have arranged any
Proposed New Lender(s) to commit to the shortfall from the Lender Increase
Notices, then the Company shall be deemed to have reduced the amount of its
Commitment Increase Notice to the aggregate amount set forth in the Lender
Increase Notices. Based upon the Lender Increase Notices, any allocations made
in connection therewith and any notice regarding any Proposed New Lender, if
applicable, the Agent shall notify the Company and the Lenders on or before the
Business Day immediately prior to the proposed effective date of the amount of
each Lender’s and Proposed New Lenders’ Commitment (the “Effective Commitment
Amount”) and the amount of the increased aggregate Revolving Loan Commitment,
which amount shall be effective on the following Business Day. Any increase in
the aggregate Revolving Loan Commitment shall be subject to the following
conditions precedent: (1) the Company shall have obtained from each Subsidiary
party to a Loan Document its reaffirmation of such Loan Documents, if any,
executed by it, which consent and reaffirmation shall be in writing and in form
and substance reasonably satisfactory to the Agent, (2) as of the date of the
Commitment Increase Notice and as of the proposed effective date of the increase
in the aggregate Revolving Loan Commitment, all representations and warranties
shall be true and correct in all material respects as though made on such date
(except to the extent such representation or warranties expressly refer to an
earlier date, in which case they shall be true and correct as of such earlier
date) and no event shall have occurred and then be continuing which constitutes
a Default or

6



--------------------------------------------------------------------------------



 



Event of Default, (3) the Company, the Agent and each Proposed New Lender or
Lender that shall have agreed to provide a “Commitment” in support of such
increase in the aggregate Revolving Loan Commitment shall have executed and
delivered a “Commitment and Acceptance” substantially in the form of Exhibit G
hereto, (4) counsel for the Company and for any such guarantors shall have
provided to the Agent supplemental opinions in form and substance reasonably
satisfactory to the Agent and (5) the Company and the Proposed New Lender shall
otherwise have executed and delivered such other instruments and documents as
are consistent with those required under Article V or that the Agent shall have
reasonably requested in connection with such increase. If any fee shall be
charged by the Buying Lenders (as defined below) in connection with any such
increase, such fee shall be in accordance with then prevailing market
conditions, which market conditions shall have been reasonably documented by the
Agent to the Company. Upon satisfaction of the conditions precedent to any
increase in the aggregate Revolving Loan Commitment, the Agent shall promptly
advise the Company and each Lender of the effective date of such increase. Upon
the effective date of any increase in the aggregate Revolving Loan Commitment
that is provided by a Proposed New Lender, such Proposed New Lender shall be a
party to this Agreement as a Lender and shall have the rights and obligations of
a Lender hereunder. Nothing contained herein shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Commitment
hereunder at any time.
               (ii) The Company shall prepay any Revolving Loans outstanding on
the effective date of any increase in the Revolving Loan Commitments pursuant to
the foregoing clause (i) to the extent necessary to keep the outstanding
Revolving Loans ratable with the resulting Pro Rata Shares arising from any
nonratable increase in the Revolving Loan Commitments under this Section
2.01(c). The Company hereby agrees to compensate each Lender for all losses,
expenses and liabilities incurred by each Lender in connection with the
prepayment of any Eurodollar Rate Loan hereunder on the terms and in the manner
as set forth in Section 4.04.”
          (o) Section 2.03(a)(iii) is amended by replacing the time “2:00 p.m.”
with the time “12:00 noon” in the first sentence thereof.
          (p) Section 2.03(b)(i) is amended by inserting the following phrase in
the place of the phrase “The Company may borrow” in the first sentence thereof:
“Subject to Section 2.01(b), the Company may borrow”.
          (q) Section 2.06 is amended by inserting the following phrase at the
end of the first sentence thereof:
     “; provided that if due to a Defaulting Lender’s failure to fund any
requested Borrowing, Loans are made not in accordance with the Lenders’
respective Pro Rata Shares (each such Loan, a “Non-Ratable Loan”) then such
prepayment shall be applied first to Non-Ratable Loans then in the order that
the Company may specify”
          (r) Section 2.07(c) is amended by inserting the following phrase at
the end of the first sentence thereof:

7



--------------------------------------------------------------------------------



 



     “; provided that if due to a Defaulting Lender’s failure to fund any
requested Borrowing, there are Non-Ratable Loans outstanding at the time of any
prepayment, such prepayment shall be applied first to Non-Ratable Loans and then
in accordance with the foregoing order”
          (s) Section 2.10(b) is amended by inserting the following sentence
immediately after the last sentence thereof:
     “Notwithstanding any provision contained herein to the contrary, no
Commitment Fee shall be due to any Defaulting Lender with respect to, and no
Commitment Fee shall accrue with respect to such Defaulting Lender’s Revolving
Loan Commitment during, any period commencing on the failure of such Defaulting
Lender to fund a requested Borrowing and ending on, but excluding, the date on
which such Defaulting Lender has funded its Pro Rata Share of all Borrowings
requested hereunder, it being understood that no Lender shall be entitled to a
retroactive payment of any Commitment Fee which it has not received in
accordance with this sentence.”
          (t) Article II is amended by inserting the following as new
Section 2.15 at the end thereof:
     “ 2.15 Cash Collateral; Adequate Security.
          (a) The Company hereby grants to the Agent, for the benefit of the
Agent, the Lenders and the Swingline Bank or the Issuing Bank, as applicable, a
security interest in all Cash Collateral provided in accordance with
Section 3.07 or constituting Adequate Security. All Cash Collateral shall be
maintained in blocked deposit accounts at Bank of America. Interest income
earned on Cash Collateral constituting Adequate Security shall be for the
account of the Company and shall be paid to the Company at reasonable intervals
upon written request therefor.
          (b) Upon the written request of the Company, (i) the Swing Line Bank
shall return or release any Adequate Security provided with respect to any Swing
Line Loan which has been paid in full and (ii) the Issuing Bank shall return or
release any Adequate Security provided with respect to any Letter of Credit
which has expired on its terms or been returned for cancellation.
          (c) With respect to any Cash Collateral provided by the Company as
Adequate Security in connection with a Swingline Loan, the relevant Defaulting
Lender or Impacted Lender shall pay to the Company the amount of the Company’s
“negative carry” with respect to such Cash Collateral which the parties hereto
agree shall be equal to interest accruing at a rate equal to the Base Rate plus
the Applicable Margin on the amount of such Cash Collateral during the period it
was provided to the Swingline Bank less any interest income earned on such Cash
Collateral.”
          (u) Section 3.01(b) is amended by (1) deleting the word “or” at the
end of clause (iv) thereof, (2) deleting the period (“.”) at the end of clause
(v) thereof and replacing it with “; or” and (3) by inserting the following as
new clause (vi) after clause (v) thereof:
     “ (vi) a default of any Lender’s obligations to fund under Section 3.03
exists or any Lender is at such time a Defaulting Lender or an Impacted Lender

8



--------------------------------------------------------------------------------



 



hereunder, unless the Issuing Bank shall have received Adequate Security to
eliminate the Issuing Bank’s risk with respect to such Lender.”
          (v) Clauses (a) and (b) of Section 4.02 are amended and restated in
their entireties as follows:
          “ (a) If any Lender determines that the introduction of any
Requirement of Law or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Eurodollar Rate Loans, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Company through the Agent, any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans or, if such notice relates to the unlawfulness or
asserted unlawfulness of charging interest based on the Eurodollar Rate, to make
Base Rate Loans as to which the interest rate is determined with reference to
the Eurodollar Rate shall be suspended until such Lender notifies the Agent and
the Company that the circumstances giving rise to such determination no longer
exist.
          (b) Upon receipt of a notice from any Lender in accordance with the
foregoing clause (a), the Company shall, upon demand from such Lender (with a
copy to the Agent), prepay or, if applicable, convert all Eurodollar Rate Loans
of such Lender and Base Rate Loans as to which the interest rate is determined
with reference to the Eurodollar Rate to Base Rate Loans as to which the rate of
interest is not determined with reference to the Eurodollar Rate, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Rate Loans or Base
Rate Loan. Notwithstanding the foregoing and despite the illegality for such a
Lender to make, maintain or fund Eurodollar Rate Loans or Base Rate Loans as to
which the interest rate is determined with reference to the Eurodollar Rate,
that Lender shall remain committed to make Base Rate Loans and shall be entitled
to recover interest with reference to the Base Rate. Upon any such prepayment or
conversion, the Company shall also pay accrued interest on the amount so prepaid
or converted and amounts required under Section 4.04.”
          (w) Section 4.04(vi) is amended and restated in its entirety as
follows:
          “(vi) any Buying Lender, in accordance with the Fifth Amendment, is
deemed to have purchased a Eurodollar Rate Loan bearing interest at a rate which
is less than the prevailing rate of interest on Eurodollar Rate Loans at the
time of purchase; or”
          (x) Section 4.04(vii) is amended and restated in its entirety as
follows:
          “(vii) (A) any Lender, in accordance with Section 2.01(c) is repaid
with respect to, or (B) any Selling Lender, in accordance with the Fifth
Amendment, sells a Eurodollar Rate Loan bearing interest at a rate which is
higher than the prevailing rate of interest on Eurodollar Rate Loans at the time
of sale;”

9



--------------------------------------------------------------------------------



 



          (y) Section 4.05 is amended and restated in its entirety as follows:
     “ 4.05 Inability to Determine Rates; Market Disruption.
          (a) If the Majority Lenders determine that for any reason in
connection with any request for a Loan or a conversion to or continuation
thereof that (i) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with a Base Rate Loan, or (iii) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with a Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Agent will promptly so notify the Company and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Agent (upon the instruction of the Majority Lenders) revokes
such notice. Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.
          (b) If the Lenders holding 25% or more of the then aggregate
Commitments determine (which determination shall be conclusive and binding upon
the Company) that the Eurodollar Rate or the Base Rate, as the case may be, will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans, the
Agent shall give notice thereof to the Company and the Lenders as soon as
practicable thereafter and, upon delivery of such notice and until the Agent
(upon the instruction of such Lenders) revokes such notice, the Market
Disruption Spread shall be included in the calculation of Base Rate and
Eurodollar Rate. Each Lender that has delivered a notice then in effect under
this clause (b) shall deliver written instructions to the Agent to revoke such
notice promptly upon such Lender’s determination that the Eurodollar Rate or the
Base Rate, as the case may be, adequately and fairly reflects the cost to such
Lender of making or maintaining its affected Loans.”
          (z) Section 4.08 is amended by (A) inserting the phrase “or if any
Lender is a Defaulting Lender or an Impacted Lender” immediately after the
phrase “or 4.03” in the first sentence thereof and (B) by inserting the phrase
“making a claim for compensation under Section 4.01 or 4.03” immediately after
the phrase “with respect to any Lender” in the proviso in the second sentence
thereof.
          (aa) Section 6.13 is amended and restated in its entirety as follows:
     “6.13 OFAC. None of the Company nor any of its Subsidiaries is a Person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC at http://www.treas.gov/offices/enforcement/ofac/sdn, or as
otherwise published from time to time.”
          (bb) Section 8.01(b) is amended by inserting the phrase “including,
without limitation, any Lien representing Adequate Security” after the phrase
“any Loan Document” appearing therein.

10



--------------------------------------------------------------------------------



 



          (cc) Clause (iii) of Section 8.01(i) is amended and restated in its
entirety as follows:
     “(iii) the aggregate outstanding principal amount of Indebtedness secured
by all such purchase money security interests (together with Indebtedness
secured by Liens permitted by Sections 8.01(j)) shall not at any time exceed
$5,000,000”.
          (dd) Section 8.01(j) is amended and restated in its entirety as
follows:
          “(j) Liens securing Capital Lease Obligations on assets subject to
such Capital Leases, provided that the attributable principal portion of such
Capital Lease Obligations secured by all such Capital Leases (together with
Indebtedness with respect to Liens permitted by Section 8.01(i)) shall not at
any time exceed $5,000,000;”
          (ee) Clause (z) of Section 8.01(l) is amended and restated in its
entirety as follows:
     “(z) the aggregate outstanding principal amount of Indebtedness secured by
all such Liens shall not at any time exceed an aggregate principal amount equal
to $15,000,000”.
          (ff) Section 8.05(a) is amended by inserting the phrase “including,
without limitation, any Indebtedness representing Adequate Security” after the
phrase “the other Loan Documents” appearing therein.
          (gg) Section 8.05(d) is amended and restated in its entirety as
follows:
          “(d) unsecured Indebtedness in an aggregate outstanding principal
amount not to exceed at any time the greater of (A) $50,000,000 or (B) 50% of
the Company’s EBITDA for the four fiscal quarter period most recently ended (or
fiscal year if more recent) with respect to which the Company has delivered, or
was required to deliver, financial statements pursuant to Section 7.01 hereof
for the last quarter of such period (or such year);”
          (hh) Section 8.05(g) is amended and restated in its entirety as
follows:
          “(g) Indebtedness secured by Liens permitted by Section 8.01(i), (j)
or (l); and”
          (ii) Schedule 2.01 is hereby amended and replaced with Schedule 2.01
attached hereto and the Lenders’ aggregate Revolving Loan Commitment is
thereupon increased to $214,000,000 allocated among the Lenders in the manner
set forth therein.
          2. Joinder of New Lender. PNC Bank, National Association (the “New
Lender”) hereby (i) confirms that it has received a copy of the Credit
Agreement, and such other Loan Documents and other documents and information
requested by it, and that it has, independently and without reliance upon the
Company, the Agent, the Issuing Bank, the Swingline Bank or any Lender, and
based on such documentation and information as it has deemed appropriate, made
its own decision to execute this Agreement and become party to the Credit
Agreement; (ii) agrees that it shall, independently and without reliance upon
the Company, the Agent, the Issuing Bank, the Swingline Bank or any Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own

11



--------------------------------------------------------------------------------



 



credit decisions in taking or not taking action under any of the Loan Documents;
(iii) confirms that it is eligible to be a Lender under the terms of the Credit
Agreement; (iv) appoints and authorizes the Agent to take such action on its
behalf and to exercise such powers and discretion under the Credit Agreement and
the other Loan Documents as are delegated to the Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) agrees that it shall perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement and the other Loan
Documents are required to be performed by it as a Lender; (vi) specifies as its
address for notices, the offices set forth on Exhibit I hereto; and
(vii) represents and warrants that this Agreement has been duly authorized,
executed and delivered by it pursuant to its corporate (or similar
organizational) powers and that each of this Agreement and the Credit Agreement
constitutes the legal, valid and binding obligation of the New Lender. The
parties hereto acknowledge that, upon giving effect to this Agreement, the New
Lender shall become a Lender under the Credit Agreement and the Commitments of
each Lender after giving effect to the foregoing shall be as set forth on
Schedules 2.01 hereto and all references to the Lenders in the Credit Agreement
and the other Loan Documents shall mean and be interpreted accordingly. The
Company shall, upon request of the New Lender, execute and deliver a Note in
favor of the New Lender in a maximum aggregate principal amount equal to the New
Lender’s Revolving Loan Commitment under the Credit Agreement.
          3. Reconciliation of Outstanding Loans and Letters of Credit. For
purposes of this Agreement, (A) the term “Buying Lender(s)” shall mean each
Lender which has a pro rata share of Loans and Letters of Credit immediately
prior to the effectiveness hereof that is less than its Pro Rata Share
immediately after the effectiveness of this Agreement and (B) the term “Selling
Lender(s)” shall mean each Lender which has a pro rata share of Loans and
Letters of Credit immediately prior to the effectiveness hereof that is greater
than its Pro Rata Share immediately after to the effectiveness of this
Agreement. Effective on the satisfaction of the conditions set forth in
Paragraph 4 of this Agreement, each Selling Lender hereby sells, grants, assigns
and conveys to each Buying Lender, without recourse, warranty, or representation
of any kind, except as specifically provided herein, an undivided percentage in
such Selling Lender’s right, title and interest in and to its outstanding Loans
and participation interests in outstanding Letters of Credit in the respective
dollar amounts and percentages necessary so that, from and after such sale, each
such Selling Lender’s outstanding Loans and participation interests in
outstanding Letters of Credit shall equal such Selling Lender’s Pro Rata Share
outstanding Loans and participations in Letters of Credit (calculated based upon
the Revolving Loan Commitments set forth on the amended Schedule 2.01 attached
hereto). Effective on the satisfaction of the conditions set forth in
Paragraph 4 of this Agreement, each Buying Lender hereby purchases and accepts
such grant, assignment and conveyance from the Selling Lenders. Each Buying
Lender hereby agrees that its respective purchase price for the portion of the
outstanding Loans and participations in Letters of Credit purchased hereby shall
equal the respective dollar amount necessary so that, from and after such
payments, each Buying Lender’s outstanding Loans and participations in Letters
of Credit shall equal such Buying Lender’s Pro Rata Share of the outstanding
Loans and participations in Letters of Credit (calculated based upon the
Revolving Loan Commitments set forth on the amended Schedule 2.01 attached
hereto). Such amount shall be payable pursuant to and in accordance with
Paragraph 4(e) hereof. The Agent, in turn, shall wire transfer any such funds
received to the Selling Lenders, in same day funds, for the sole account of the
Selling Lenders. From and after the effective date of this Agreement, the Agent

12



--------------------------------------------------------------------------------



 



shall allocate all payments of interest and fees received with respect to the
portion of the outstanding Loans and participations in Letters of Credit
purchased by each Buying Lender (i) to the Selling Lender for amounts which
accrued prior to the effective date of this Agreement and (ii) to the Buying
Lender for amounts which accrued on and after such date. Each Selling Lender
hereby represents and warrants to each Buying Lender that such Selling Lender
owns the Loans and participations in Letters of Credit being sold and assigned
hereby for its own account and has not sold, transferred or encumbered any or
all of its interest in such Loans or participation interests. Each Buying Lender
hereby acknowledges and agrees that, except for each Selling Lender’s
representations and warranties contained in the foregoing sentence, each such
Buying Lender has entered into this Agreement with respect to such increase on
the basis of its own independent investigation and has not relied upon, and will
not rely upon, any explicit or implicit written or oral representation, warranty
or other statement of the Lenders or the Agent concerning the authorization,
execution, legality, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or the other Loan Documents. The Company hereby
agrees to compensate each Lender for all losses, expenses and liabilities
incurred by each Lender in connection with the sale and assignment of any
Eurodollar Rate Loan hereunder on the terms and in the manner as set forth in
Section 4.04 as amended hereby.
          4. Effectiveness of this Agreement; Conditions Precedent. The
provisions of Paragraphs 1, 2 and 3 of this Agreement shall be deemed to have
become effective as of the date of this Agreement, but such effectiveness shall
be expressly conditioned upon:
          (a) the receipt by the Agent of an executed counterpart of this
Agreement executed and delivered by duly authorized officers of the Company, the
Guarantors and the Majority Lenders, the New Lender and each other Buying Lender
(collectively, herein, the “Participating Lenders”);
          (b) the receipt by the Agent of (A) a secretary’s certificate, in
form, scope and substance acceptable to the Agent, from the secretary or
assistant secretary of the Company, certifying (i) as to the Company’s board of
directors’ resolutions authorizing the Company’s execution, delivery and
performance of this Agreement and the Credit Agreement as amended by this
Agreement (with copies thereof attached to such certificate), (ii) as to the
incumbency of the officer of the Company who executes and delivers this
Agreement and as to such officer’s signature or facsimile thereof and (iii) as
to the currency and completeness of the Company’s certificate of incorporation
and by-laws (with copies thereof attached to such certificate) and (B) a good
standing certificate for the Company from the Secretary of State of Delaware;
          (c) the receipt by the Agent of legal opinion, in form, scope and
substance acceptable to the Agent, from the Company’s general counsel, with
respect to this Agreement and the Credit Agreement as amended by this Agreement;
          (d) payment in full, in immediately available funds, to the Agent of
(i) an upfront fee for the account of each Participating Lender in the amount of
0.375% of the amount by which such Lender’s Revolving Loan Commitment is
increased upon the effectiveness of this Agreement (or in the case of the New
Lender, of the amount of such Lender’s Revolving Loan Commitment upon such
effectiveness), (ii) an amendment fee for the account of each Lender that
executed and delivers a counterpart hereof [on or prior to December [___], 2008]
in the amount of 0.05% of such Lender’s Revolving Loan Commitment immediately
prior to giving effect to this

13



--------------------------------------------------------------------------------



 



Agreement and (ii) an arrangement fee for the sole account of the Arranger as
described in that certain letter agreement dated as of November 12, 2008 among
Bank of America, the Arranger and the Company (all of which fees the Company
hereby agrees to pay concurrently with the execution and delivery of this
Agreement and agrees and acknowledges that such fees are fully-earned and
non-refundable);
          (e) payment by the Company in full, in immediately available funds, to
the Agent, for the account of the Lenders, of all amounts owing, if any,
pursuant to Section 4.04 of the Credit Agreement after giving effect to this
Agreement and the transactions contemplated hereby; and
          (f) the receipt by the Agent on behalf of each Lender of either (i) in
the case of Lenders party to the Credit Agreement prior to giving effect to this
Agreement, substitute amended promissory notes, or (ii) in the case of the New
Lender, a new promissory note pursuant to Paragraph 2 hereof, in each case, duly
executed by the Company in the amount of such Lender’s Revolving Loan Commitment
set forth on Schedule 2.01).
          5. Representations and Warranties.
     (a) The Company hereby represents and warrants that this Agreement and the
Credit Agreement as amended by this Agreement constitute the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms.
     (b) The Company hereby represents and warrants that its execution, delivery
and performance of this Agreement and the Credit Agreement as amended by this
Agreement have been duly authorized by all proper corporate action, do not
violate any provision of its certificate of incorporation or bylaws, will not
violate any law, regulation, court order or writ applicable to it, and will not
require the approval or consent of any Governmental Authority, or of any other
third party under the terms of any contract or agreement to which the Company or
any of the Company’s Subsidiaries is bound.
     (c) The Company hereby represents and warrants that (i) no Default or Event
of Default has occurred and is continuing or will have occurred and be
continuing and (ii) all of the representations and warranties of the Company
contained in the Credit Agreement and in each other Loan Document (other than
representations and warranties which, in accordance with their express terms,
are made only as of an earlier specified date) are, and will be, true and
correct as of the date of the Company’s execution and delivery of this Agreement
in all material respects as though made on and as of such date.
     (d) The Company hereby represents and warrants that there has not occurred
since December 31, 2007, any event or circumstance that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     (e) The Company hereby represents and warrants that there are no actions,
suits, investigations, proceedings, claims or disputes pending, or to the best
knowledge of the Company, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, against the Company, its
Subsidiaries or any of their respective

14



--------------------------------------------------------------------------------



 



properties which purport to affect or pertain to this Agreement, the Credit
Agreement or any other Loan Document or any of the transactions contemplated
hereby or thereby, or which could reasonably be expected to have a Material
Adverse Effect
          6. Reaffirmation, Ratification and Acknowledgment; Reservation. The
Company and each Guarantor hereby (a) ratify and reaffirm all of their payment
and performance obligations, contingent or otherwise, under each Loan Document
to which they are a party, (b) agree and acknowledge that such ratification and
reaffirmation are not a condition to the continued effectiveness of such Loan
Documents, and (c) agree that neither such ratification and reaffirmation, nor
the Agent’s or any Lender’s solicitation of such ratification and reaffirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or reaffirmation from the Company
or such Guarantors with respect to any subsequent modifications to the Credit
Agreement or the other Loan Documents. The Credit Agreement as amended hereby
and each of the other Loan Documents shall remain in full force and effect and
is hereby ratified and confirmed. Neither the execution, delivery nor
effectiveness of this Agreement shall operate as a waiver of any right, power or
remedy of the Agent or the Lenders, or of any Default or Event of Default
(whether or not known to the Agent or the Lenders), under any of the Loan
Documents, all of which rights, powers and remedies, with respect to any such
Default or Event of Default or otherwise, are hereby expressly reserved by the
Agent and the Lenders. This Agreement shall constitute a Loan Document for
purposes of the Credit Agreement.
          7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS; PROVIDED THAT THE PARTIES
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
          8. Agent’s Expenses. The Company hereby agrees to promptly reimburse
the Agent for all of the reasonable out-of-pocket expenses, including, without
limitation, attorneys’ and paralegals’ fees, it has heretofore or hereafter
incurred or incurs in connection with the preparation, negotiation and execution
of this Agreement.
          9. Counterparts. This Agreement may be executed in counterparts and
all of which together shall constitute one and the same agreement among the
parties.
* * * *

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            CBIZ, INC.
      By  /s/ Ware Grove         Name:   Ware Grove        Title:   Senior Vice
President and CFO     

Signature Page to
Fifth Amendment to
Credit Agreement





--------------------------------------------------------------------------------



 



            THE GUARANTORS:
CBIZ ACCOUNTING, TAX & ADVISORY OF ATLANTA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF MARYLAND, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF CHICAGO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF COLORADO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF KANSAS CITY, INC.
CBIZ ACCOUNTING, TAX & ADVISORY OF NEW YORK, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF OHIO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF NORTHERN CALIFORNIA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF ORANGE COUNTY, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF PHOENIX, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF SAN DIEGO, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF FLORIDA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF TOPEKA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF WICHITA, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF ST. LOUIS, LLC
CBIZ ACCOUNTING, TAX & ADVISORY OF UTAH, LLC
CBIZ ACCOUNTING, TAX & ADVISORY, LLC
CBIZ BEATTY SATCHELL, LLC
CBIZ BENEFITS & INSURANCE SERVICES, INC.
CBIZ BVKT, LLC
CBIZ GIBRALTAR REAL ESTATE SERVICES, LLC
CBIZ RISK & ADVISORY SERVICES LLC
CBIZ INSURANCE SERVICES, INC.
CBIZ KA CONSULTING SERVICES, LLC
CBIZ KESSLER GOVERNMENT RELATIONS, LLC
CBIZ M & S CONSULTING SERVICES, LLC
CBIZ M.T. DONAHOE & ASSOCIATES, LLC
                       

Signature Page to
Fifth Amendment to
Credit Agreement





--------------------------------------------------------------------------------



 



            CBIZ MEDICAL MANAGEMENT, INC.
CBIZ MEDICAL MANAGEMENT NORTHEAST, INC.
CBIZ MEDICAL MANAGEMENT PROFESSIONALS, INC.
CBIZ MMP OF TEXAS, LLC
CBIZ NETWORK SOLUTIONS, LLC
CBIZ UNCLAIMED PROPERTY SERVICES, LLC
CBIZ RETIREMENT CONSULTING, INC.
CBIZ SK&B, LLC
CBIZ SOUTHERN CALIFORNIA, LLC
CBIZ SPECIAL RISK INSURANCE SERVICES, INC.
CBIZ TAX AND ADVISORY OF NEBRASKA INC.
CBIZ TECHNOLOGIES, LLC
CBIZ VALUATION GROUP, LLC
CBIZ FLEX, INC.
EFL ASSOCIATES OF COLORADO INC.
EFL ASSOCIATES, INC.
EFL HOLDINGS, INC.
HAWTHORN FINANCIAL CORPORATION
MHM RETIREMENT PLAN SOLUTIONS, LLC
MEDICAL MANAGEMENT SYSTEMS, INC.
TRIMED INDIANA, LLC
      By:   /s/ Jerome P. Grisko, Jr.         Name:   Jerome P. Grisko, Jr.     
  Title:   Executive Vice President     

Signature Page to
Fifth Amendment to
Credit Agreement





--------------------------------------------------------------------------------



 



            CBIZ MHM, LLC
CBIZ ACQUISITION A, LLC
CBIZ NETWORK SOLUTIONS CANADA, INC.
CBIZ OPERATIONS, INC.
CBIZ ACCOUNTING, TAX & ADVISORY OF NAPERVILLE, LLC
CBIZ WEST, INC.
CBIZ WESTERN KANSAS, INC.
ONECBIZ, INC.
      By:   /s/ Jerome P. Grisko, Jr.         Name:   Jerome P. Grisko, Jr.     
  Title:   President     

Signature Page to
Fifth Amendment to
Credit Agreement





--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Agent
      By   /s/ Rosanne Parsill         Name:   Rosanne Parsill        Title:  
Assistant Vice President        BANK OF AMERICA, N.A., as a Lender
      By   /s/ Jonathan M. Phillips         Name:   Jonathan M. Phillips       
Title:   Senior Vice President        FIFTH THIRD BANK, as a Lender
      By   /s/ James P. Byrnes         Name:   James P. Byrnes        Title:  
Senior Vice President        U.S. BANK NATIONAL ASSOCIATION, as a
Lender
      By   /s/ Patrick McGraw         Name:   Patrick McGraw        Title:  
Vice President        HUNTINGTON NATIONAL BANK, as a Lender
      By   /s/ Matthew Rodusky         Name:   Matthew Rodusky        Title:  
Staff Officer     

Signature Page to
Fifth Amendment to
Credit Agreement





--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By   /s/ Babette C. Schubert         Name:   Babette C. Schubert       
Title:   Managing Director        PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By   /s/ Joseph G. Moran         Name:   Joseph G. Moran        Title:  
Senior Vice President     

Signature Page to
Fifth Amendment to
Credit Agreement





--------------------------------------------------------------------------------



 



SCHEDULE 2.01
Amended Schedule of Revolving Loan Commitments

                  Lender   Commitment   Pro Rata Share
Bank of America, N.A.
  $ 50,000,000.00       23.364485980 %
U.S. Bank National Association
  $ 40,000,000.00       18.691588785 %
Fifth Third Bank
  $ 37,500,000.00       17.523364486 %
Huntington National Bank
  $ 33,250,000.00       15.537383178 %
Keybank National Association
  $ 33,250,000.00       15.537383178 %
PNC Bank, National Association
  $ 20,000,000.00       9.345794393 %          
Total
  $ 214,000,000.00       100.000000000 %

Sch. 2.01





--------------------------------------------------------------------------------



 



EXHIBIT I
Notice Addresses for New Lender
EX-I

